Citation Nr: 0604978	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  04-27 415	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for hepatitis.

2.  Entitlement to service connection for arthritis claimed 
as secondary to the service-connected hepatitis disability.

3.  Entitlement to service connection for polyps of the colon 
claimed as secondary to the service-connected hepatitis 
disability.

4.  Entitlement to service connection for gastritis claimed 
as secondary to the service-connected hepatitis disability.

5.  Entitlement to service connection for glaucoma and 
cataracts, also claimed as eye problems and astigmatism.

6.  Entitlement to service connection for bilateral foot 
problems.

7.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for dermatophytosis 
(claimed as a fungal disorder).
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from June 1943 to 
December 1945, and from October 1950 to September 1951.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The appellant is also appealing a 
rating decision issued by the RO in March 2003.

In September 2004, the appellant submitted a written 
statement in which he declared that he wanted a personal 
hearing at the RO.  That hearing was scheduled for November 
2004, but the appellant cancelled the hearing that same 
month.  Therefore, as there is no outstanding hearing 
request, the Board will proceed with consideration of the 
issues on appeal.

In a rating issued in January 2004, the RO deferred 
consideration of the appellant's claim for service connection 
for a dental condition.  The RO apparently has not yet issued 
a rating decision on that claim.  The matter is REFERRED to 
the RO for appropriate action.

On February 2, 2006, a Deputy Vice Chairman of the Board 
ruled favorably on the motion to advance this case on the 
docket based on a finding of good cause, namely the advanced 
age of the appellant.  38 C.F.R. § 20.900(c).

The appellant has expressed disagreement with a January 2004 
rating decision that denied his claims for service connection 
for a vision disorder and foot disorders.  The claims file 
does not contain any Statement of the Case (SOC) issued in 
response to the appellant's February 2004 Notice of 
Disagreement (NOD) (a handwritten letter from the appellant 
specifically referring to the February 9, 2004 denial notice 
letter).  The Board must therefore remand those issues for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240 (1999).  

The eye and foot issues and the new and material evidence 
issue are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant's liver disease disability is manifested by 
subjective complaints of feelings of fatigue and abdominal 
pain and by objective clinical findings of no elevations of 
liver function tests, no signs of chronic liver disease and 
an abdomen without a palpable liver; the appellant has not 
received any treatment for his asymptomatic liver disease.

2.  The appellant's liver disease disability has not been 
productive of fatigue, malaise, and anorexia, or; 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past twelve-
month period.

3.  The service-connected hepatitis disability did not cause 
or worsen any arthritis.

4.  The service-connected hepatitis disability did not cause 
or worsen any colon polyps.

5.  The service-connected hepatitis disability did not cause 
or worsen any gastritis.



CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
the appellant's service-connected hepatitis have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 3.159, 4.1, 4.2, 
4.7, 4.114, Diagnostic Code 7345 (2005).

2.  The appellant does not have arthritis or colon polyps 
and/or gastritis that are proximately due to, or the result 
of, service-connected hepatitis disability.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 1154, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the appellant of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his claims by correspondence dated 
in October 2002, January 2003, and November 2005; these 
documents informed the appellant of VA's duty to assist and 
what kinds of evidence the RO would help obtain.  

In addition, in the June 2004 Statements of the Case (SOC), 
the RO informed the appellant about what the evidence had to 
show to establish entitlement to an increased evaluation for 
hepatitis and to service connection on a secondary basis.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA arranged for an examination for 
compensation purposes.  Private medical records were obtained 
and associated with the claims file.  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide.  The appellant did 
not provide any information to VA concerning available 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the VCAA.  Therefore, there 
is no duty to assist or notify that is unmet.


All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).


The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Increased rating claim

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Review of the medical evidence of record reveals that the 
appellant's liver enzyme levels were measured in October 
1998, May 2000, and May 2001; no level was elevated.  His 
bilirubin level was normal as well.  There is no evidence 
that the appellant was treated for hepatitis.  While the 
appellant has indicated that he received vitamin B-12 shots 
for his hepatitis, in fact he was receiving them because he 
had a low level of B-12 in May 2000 (the May 2000 private 
colonoscopy report includes a diagnosis of B-12 deficiency).

The appellant underwent a VA medical examination in November 
2002.  The appellant reported that subsequent to the original 
episode of hepatitis, he had not had vomiting, hematemesis or 
melena.  He denied episodes of colic.  He denied fevers, 
nausea, vomiting and distension.  The examiner stated that 
there had been no treatment for liver disease.  The appellant 
stated that he had fatigue and generalized malaise due to old 
age, arthritis, peptic ulcer disease, hearing loss, glaucoma, 
vitamin B-12 deficiency and anxiety.  He said that he 
currently did not have any symptoms of liver disease and that 
he had not had any recent weight loss or gain.  On physical 
examination, there was mild epigastric tenderness.  There was 
no guarding or rigidity or rebound.  The liver size appeared 
to be normal.  The liver was nonpalpable.  Muscle strength 
appeared to be intact and there was no sign of muscle 
wasting.  There were no signs of chronic liver disease.  
Liver enzyme levels were not elevated.  The examiner stated 
that the appellant had recovered uneventfully from the 
original bout of hepatitis in 1945.  The examiner also said 
that the appellant was currently asymptomatic of any liver 
disease and that the appellant without any residuals of 
hepatitis.  

The appellant has been assigned a zero percent disability 
rating for his hepatitis that the RO has rated under 
Diagnostic Code 7345.  Under that Diagnostic Code, non-
symptomatic liver disease is evaluated as zero percent 
disabling.  A 10 percent rating requires that the disease be 
productive of intermittent fatigue, malaise, and anorexia, 
or; incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  A 20 percent rating is warranted if the disease is 
productive of daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past twelve-month period.  A 40 percent 
evaluation is in order in cases of daily fatigue, malaise, 
and anorexia, accompanied by minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
twelve-month period.  A 60 percent rating requires daily 
fatigue, malaise and anorexia with substantial weight loss 
(or other indication of malnutrition) and hepatomegaly; or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks, during the past twelve-month period, but not occurring 
constantly.  Finally, a 100 percent rating requires near 
constant debilitating symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain.

In addition, a note following the rating criteria provides 
that, for purposes of evaluating conditions under Diagnostic 
Code 7354, an "incapacitating episode" means a period of 
acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.

Following a review of the evidence of record, the Board finds 
that there is no basis for an increased (compensable) 
evaluation for the appellant's hepatitis.  In reaching this 
conclusion, the Board notes that there is no medical evidence 
showing that the appellant has demonstrated clinical signs of 
intermittent fatigue, malaise, and anorexia or incapacitating 
episodes having a total duration of at least one week.  The 
appellant has consistently denied having experienced any 
symptoms such as vomiting, anorexia or abdominal pain.  Both 
private and VA examinations have indicated that the appellant 
has not demonstrated any stigmata of chronic liver disease.  
There have been no elevations of liver function studies.  
There is no evidence of any history of gastrointestinal 
disturbance such as nausea or vomiting.  The appellant's 
abdominal pain has been attributed to his hernia repair and 
his peptic ulcer disease.  While the appellant has complained 
of fatigue, he associated this fatigue with things other than 
his hepatitis.  In addition, no diagnosis or finding of 
anorexia or hepatomegaly is of record and the appellant's 
private treatment records do not reflect any concern about 
hepatic symptoms or disease.  In short, any liver disease is 
asymptomatic to this point.

The medical evidence of record does demonstrate that the 
appellant has complained of fatigue.  Thus while at least one 
of the requirements for a 10 percent rating are met, they are 
not all met.  The Board notes that this case is 
distinguishable from the situation in Mauerhan v. Principi, 
16 Vet. App. 436 (2002), where the United States Court of 
Appeals for Veterans Claims (Court) found that the use of the 
term "such as" in the rating criteria demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Here, the criteria enumerated 
for the 10 percent rating are stated in the conjunctive, i.e. 
intermittent fatigue, malaise, and anorexia.  Therefore, the 
Board notes that both fatigue and anorexia must be shown, or 
incapacitating episodes between seven and fourteen days in 
total duration during the previous year.  See Melson v. 
Derwinski, 1 Vet. App. 334 (1991) [use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met]; compare 
Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive 
"or" requirement must be met in order for an increased rating 
to be assigned].  Because the criteria required for a higher 
(compensable) rating have not been shown, namely fatigue, 
malaise and anorexia, or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week but less than two weeks 
during the past twelve-month period, the Board finds that 
such a rating is not warranted.

Based upon the foregoing, the Board finds that the 
symptomatology associated with claimant's hepatitis does not 
warrant a rating in excess of the currently assigned zero 
percent evaluation.  The claim for a rating in excess of zero 
percent for the hepatitis is denied.  

Notwithstanding the above discussion, a rating in excess of 
that currently assigned for the liver disease disability may 
be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

The Board finds no evidence that the appellant's hepatitis 
has presented such an unusual or exceptional disability 
picture at any time so as to require an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  

The Board finds that the schedular zero percent evaluation in 
this case is not inadequate.  As discussed above, the 
diagnostic codes provide for higher ratings, but the required 
manifestations have not been shown.  The Board further finds 
no evidence of an exceptional disability picture in this 
case.  There is no evidence of record showing that the 
appellant has required any days of hospitalization for 
treatment of his liver disease and there has been no 
indication of incapacitating episodes of the kind 
contemplated by regulation.  The medical evidence of record 
dated between 1998 and 2002 describe the appellant as 
asymptomatic or without complaints and his fatigue and right 
lower quadrant abdominal pain complaints have not been 
related to his liver disease.  Moreover, there is no evidence 
of record that would render impractical the application of 
the regular schedular standards.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of an extraschedular rating is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating a rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
rating claim.  Since the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

II.  Secondary service connection claims

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service.  38 C.F.R. § 3.303(d).  In addition, a disability 
that is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310.  The Court has held that the term 
"disability" as used in 38 U.S.C.A. § 1110 should refer to 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Review of the appellant's private medical records reveals no 
indicia of any causal linkage between the appellant's 
currently diagnosed arthritis, colon polyps and/or gastritis 
and his service-connected hepatitis.  In May 2000, the 
appellant underwent a colonoscopy and three polyps were 
removed.  The associated report reveals that the appellant 
had diagnoses that included chronic right lower quadrant 
pain, degenerative disc disease of the spine and B-12 
deficiency.  The doctor attributed the appellant's abdominal 
pain to radicular pain from his arthritis of the spine.  It 
was noted that the appellant's prior colonoscopy had resulted 
in no polyps being appreciated.  Private medical records 
dated between 1963 and 2001 are of record; nowhere in any of 
these records is a finding of active hepatic disease or a 
notation that any one of the appellant's various presenting 
problems and conditions was etiologically related to liver 
disease.

The Board finds that the preponderance of the evidence is 
against the appellant's secondary service connection claims 
for arthritis, colon polyps and gastritis.  Nowhere in the 
medical records in evidence is there found any clinical 
notation suggesting that the appellant's arthritis or his 
colon polyps or his gastritis was in any way linked to the 
1945 bout of hepatitis that resolved with no residuals.  
There is no competent medical opinion of record that provides 
an etiologic link, whether by causation or by aggravation, 
between the appellant's current arthritis, colon pathology or 
gastritis and his asymptomatic hepatitis disability.
 
The Board has considered the appellant's written statements, 
as well as the written statements of his representative, 
submitted in support of his argument that his current joint, 
colon and stomach disorders are etiologically related to his 
hepatitis disability.  To the extent that such statements 
represent evidence of continuity of symptomatology, without 
more, they are not competent evidence of a diagnosis, nor do 
they establish a nexus between any acquired pathology and the 
appellant's hepatitis disability.  See McManaway v. West, 13 
Vet. App. 60, 66 (1999).  

The language of 38 C.F.R. § 3.310 requires consideration of 
whether service-connected disability has made the claimed 
disability chronically worse, even if the service-connected 
disability did not cause the claimed disability.  However, in 
this case, there is no competent medical evidence of record 
to suggest that the appellant's hepatitis disability has 
either caused or aggravated any joint or colon or stomach 
disorder.  In fact, private doctors and a VA examiner have 
not noted any clinical findings of any liver pathology.  The 
Board concludes, therefore, that the evidence does not 
support the finding, in the sense that Allen represents, of a 
nexus between the appellant's service-connected hepatitis 
disability and any arthritis, or any colon or stomach 
pathology.  Likewise, the evidence does not support a finding 
of any causal connection.  The preponderance of the evidence 
is therefore against the secondary service connection claims 
for arthritis, colon polyps and gastritis.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's three secondary service connection claims.  
Because the preponderance of the evidence is against each one 
of the appellant's claims, the benefit-of-the-doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.).


ORDER

A compensable evaluation for the appellant's hepatitis is 
denied.

Service connection for arthritis, colon polyps and/or 
gastritis is denied.


REMAND

After the appellant received notice of a January 2004 rating 
decision that denied his claims for service connection for 
eye and foot disorders, he expressed disagreement with the 
February 2004 notice letter (320/214A/MAT) of the denial in a 
handwritten letter submitted later that same month.  The 
claims file does not contain any Statement of the Case (SOC) 
issued in response to the appellant's February 2004 Notice of 
Disagreement (NOD).  The Board must therefore remand that 
issue for the issuance of an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240 (1999).  

The VCAA eliminated the concept of a well-grounded claim and 
superseded the holding of Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  Section 7(b) of the VCAA states that, 
in the case of a claim for benefits finally denied as being 
not well grounded between July 14, 1999 and November 9, 2000, 
the claim can be re-adjudicated upon the request of the 
claimant or the Secretary's own motion as if the denial had 
not been made.  

In April 1999, the RO denied the appellant's claim for 
service connection for dermatophytosis, claimed as a fungal 
disorder, based on a determination that the claim was not 
well grounded.  The appellant was notified of the denial on 
May 3, 1999, but he never appealed that rating decision.  The 
April 1999 rating decision is therefore final with respect to 
the claim of service connection for dermatophytosis.  
38 C.F.R. §§ 20.302, 20.1103 (1998).  The April 1999 rating 
decision, therefore, represents the last final action on the 
claim of service connection for dermatophytosis.  Glynn v. 
Brown, 6 Vet. App. 523 (1994).  Thus the Board finds that 
that final denial of the appellant's October 1993 claim for 
service connection for a fungal disorder does not meet the 
criteria of section 7(b).  

In December 1998, the RO found that the dermatophytosis claim 
fell within the timeframe delineated by the VCAA and re-
adjudicated it anew.  However, the RO overlooked the fact 
that April/May 1999 is outside of July 14, 1999 to November 
9, 2000.  Consequently, further action to address the 
dermatophytosis claim as a claim to reopen should be 
undertaken.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  

It is clear from the record that the appellant was never 
notified of the need to submit new and material evidence with 
respect to the dermatophytosis claim, especially in light of 
the fact that the RO never considered the issue in terms of a 
claim to reopen.  The Board, however, is required to consider 
whether the appellant has submitted new and material evidence 
warranting reopening of the claim before the Board may 
consider it on the merits.  38 U.S.C.A. § 5108; Barnett v. 
Brown, 8 Vet. App. 1 (1995).  The Court has indicated that 
when the Board addresses a question not considered by the RO, 
the Board must consider whether the claimant had notice of 
that issue.  Barnett, at 5; see Curry v. Brown, 7 Vet. App. 
59, 66 (1994).  The Board is of the opinion that, as the 
appellant has had no notice as to the need to submit new and 
material evidence, further procedural development is 
required.


In addition, records generated by military facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must 
obtain outstanding federal records, which may well contain 
significant medical findings and conclusions.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. §§ 3.157(b)(1), 3.159(c).

The appellant's complete service medical records are not in 
evidence.  Specifically, the medical records associated with 
the appellant's October 1950 to September 1951 Army service 
are not of record.  As such, the VA is on notice of records 
that may be probative to the claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  The appellant's service medical 
records are government records that need to be obtained.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp 2005) are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2005).  In particular, 
the RO should notify the appellant of the 
information and evidence yet needed to 
substantiate a claim to reopen 
entitlement to service connection for 
dermatophytosis and of what part of such 
evidence he should obtain and what part 
the RO will yet attempt to obtain on his 
behalf.  The appellant should also be 
told to submit any pertinent evidence in 
his possession that has not been 
previously submitted.


2.  The RO should take appropriate steps 
to secure the Army medical records or 
alternative records for the appellant's 
second period of service through official 
channels or any other appropriate source, 
including the appellant, and the National 
Personnel Records Center (NPRC).  These 
records should be associated with the 
claims file.  If there are no records, 
documentation used in making that 
determination should be set forth in the 
claims file.

3.  The RO should contact the appellant 
to obtain the names and addresses of all 
medical care providers who have treated 
him for any fungal disorder since 
service.  After securing the necessary 
release(s), the RO should obtain those 
records that have not been previously 
secured.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the claim remaining 
on appeal.  The RO should determine 
whether the additional evidence submitted 
is new and material as to the issue of 
service connection for a fungal disorder.  
In determining whether new and material 
evidence has been submitted, the RO 
should determine whether the evidence 
secured or presented 
since the last final decision (April 
1999) is new and material when viewed in 
the context of all the evidence, both old 
and new, presuming the credibility of the 
new evidence.  See Evans v. Brown, 9 Vet. 
App. 273 (1996); Justus v. Principi, 3 
Vet. App. 510 (1992).  

5.  If new and material evidence has been 
submitted, the RO should reopen the claim 
and re-adjudicate it.  The re-
adjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories, statutes and 
regulations.  (If any additional 
development, such as the scheduling of a 
skin examination, or the obtaining of a 
medical nexus opinion, is necessary to 
adjudicate the issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.)

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations (prior and 
current) considered pertinent to the 
issues remaining on appeal, including 
38 C.F.R. § 3.156.  The appropriate 
period of time should be allowed for 
response.

7.  The RO should re-examine the 
appellant's claims pertaining to service 
connection for glaucoma and cataracts, 
claimed as "eye problems" and 
astigmatism; and "bilateral foot 
problems."  If no additional development 
is required, the RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29 
(2005), unless the matter(s) is/are 
resolved by granting the benefit(s) 
sought, or by the appellant's withdrawal 
of the NOD.  If, and only if, the 
appellant files a timely substantive 
appeal, should those issues be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. § 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


